 8:20-cv-00209-RGK-PRSE Doc # 23 Filed: 08/31/20 Page 1 of 1 - Page ID # 519




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RODRIGO A. ORTEGA,

                   Petitioner,                             8:20CV209

      vs.
                                                            ORDER
SCOTT R. FRAKES,

                   Respondent.


     IT IS ORDERED that Respondent shall file a response to Petitioner’s “Motion
Requesting Additional Records From the Designation” (Filing 22) on or before
September 10, 2020.

      Dated this 31st day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
